Citation Nr: 0302850	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  95-27 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.	Entitlement to service connection for skin moles due to 
undiagnosed illness.

2.	Entitlement to service connection for hair loss due to 
undiagnosed illness.

3.	Entitlement to service connection for bleeding gums due to 
undiagnosed illness.

4.	Entitlement to service connection for tinnitus.

5.  Entitlement to special monthly compensation (SMC) based 
on a need for regular aid and attendance or based on being 
housebound.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 1971 
and from February 1991 to April 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1994 RO decision which denied service 
connection for skin moles, and a June 1995 RO decision which 
denied service connection for hair loss, bleeding gums, and 
tinnitus, and also denied the veteran's claim for entitlement 
to SMC based on a need for regular aid and attendance or 
based on being housebound.  In August 1998, December 1999, 
and June 2002, the Board remanded the claim to the RO for 
additional development.  In December 2002, the veteran was 
scheduled for a Travel Board hearing at the RO, but failed to 
appear. 


FINDINGS OF FACT

1.  Diagnosed skin moles began after service and were not 
caused by any incident of service.

2.  Hair loss is not shown in active service.  Since active 
service the veteran has complained of hair loss, but there 
are no objective indications of hair loss from undiagnosed 
illness, let alone of at least 6 months chronicity and to a 
compensable degree.

3.  Bleeding gums are not shown in active service.  Since 
active service the veteran has complained of bleeding gums, 
but there are no objective indications of bleeding gums from 
undiagnosed illness, let alone of at least 6 months 
chronicity and to a compensable degree.

4.  The veteran has not been medically diagnosed with 
tinnitus, and any current tinnitus began after service and 
was not caused by any incident of service.

5.  The veteran's service-connected disorders (post-traumatic 
stress disorder (PTSD) which is rated 100 percent, and 
hypertension which is rated 10 percent) do not result in a 
need for regular aid and attendance or require him to be 
permanently housebound.


CONCLUSIONS OF LAW

1.  Skin moles, claimed as due to undiagnosed illness, were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117 (West 1991 & Supp. 2002);  38 C.F.R. 3.303, 
3.317 (2002).

2.  Hair loss, claimed as due to undiagnosed illness, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117 (West 1991 & Supp. 2002);  38 C.F.R. 3.303, 
3.317 (2002).

3.  Bleeding gums, claimed as due to undiagnosed illness, 
were not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1117 (West 1991 & Supp. 2002);  38 C.F.R. 
3.303, 3.317 (2002).

4.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002);  
38 C.F.R. § 3.303 (2002).

5.  The criteria for SMC based on a need for regular aid and 
attendance of another person, or based on housebound status, 
have not been met.  38 U.S.C.A. § 1114(l), (s) (West 1991 & 
Supp. 2002);  38 C.F.R. §§ 3.350(b), (i), 3.352(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from May 1967 
to April 1971.  He also had active duty in the Air Force from 
February 1991 to April 1991, which included service in 
Southwest Asia during the Persian Gulf War.  Available 
service medical records contain no indication of any 
complaints, findings, or diagnoses of skin moles, bleeding 
gums, hair loss, or tinnitus.  An April 1991 medical record 
indicates that the veteran reported no medical problems at 
the time of his return from Southwest Asia.

In May 1993, the veteran filed a claim for service connection 
for PTSD and "numerous other chronic sickness and unknown 
pains".

In July 1993, a Persian Gulf protocol examination was done.  
It was indicated that the veteran had a receding hairline, 
and he reported that his gums sometimes bled a very dark 
blood like "old blood" when he was brushing his teeth.  He 
further reported that he had experienced hair loss and 
ringing in his ears.  

In November 1993, the veteran was given a VA general medical 
examination.  On physical examination, it was indicated that 
small, grayish, flat moles had been observed on his arms 
recently.  The examiner's assessment was multiple skin flat 
moles.

Lay statements submitted by the veteran's family and friends 
in 1993 describe the changes observed in him after he 
returned from the Persian Gulf War.  He was indicated to have 
undergone very noticeable personality and emotional changes.  
His wife and daughter described the effect of his physical 
and mental states upon their family life.

Records dated in June 1995 from the Social Security 
Administration (SSA) indicate that the veteran was approved 
for benefits based on total disability.

In October 1998, the veteran was given another VA general 
medical examination.  He reported that he had transient 
rashes on his upper extremities and hands.  On physical 
examination, he was found to have a round, scaly lesion about 
the size of a half-dollar on his mid-chest with sharp margins 
and an erythematous background consistent with tinea 
corporis.  There was a tiny healed scab on the hand and three 
large healing scabs on his right knee from a previous fall.  
There were numerous benign-appearing flat nevi and a few 
elevated benign-appearing skin tags and/or nevi as well.  
There was no finding or diagnosis of hair loss, bleeding 
gums, or tinnitus.

In February 2000, the veteran was again given a VA general 
medical examination.  He reported that he had a skin 
condition upon returning from service which waxed and waned 
and was scaly and produced some scarring in the extensor 
surface of his arms.  He indicated that he presently had no 
recurrence or flare-ups of these skin manifestations, but did 
have moles that waxed and waned.  He noted a 2 mm mole on his 
right wrist and two small flat-type moles on his right arm.  
He had a 3mm melanotic mole on his left flank area.  He was 
unable to recall how long this mole had been present, but 
noticed that it was irritating him recently.  He also 
indicated a history of occasional bleeding gums following his 
return from the Persian Gulf.  It was noted that he was 
followed by the dental service at the place of examination, 
and had good dental repair and no documentation of current 
gingival pathology.  There appeared to be no significant 
dental loss, although the veteran reported occasional 
bleeding of his gums following a hard brushing.  He also 
reported some hair loss following his return from the Gulf, 
but this had recovered and was not currently prominent.  On 
physical examination, he was noted to have no 
gingivopathology.  He had some mild excoriated scarring over 
the extensor surfaces of his arms, and a number of flat 
moles, particularly on the extensor surfaces of his arms.  He 
had a 3 mm melanotic mole with an irregular border on his 
left flank, which the examiner advised excision for.  The 
examiner's impressions were flat moles in intermittent areas 
which waxed and waned on the extensor surfaces of his arms, a 
history of bleeding gums with no evidence of current 
pathology, and some mild hair thinning in the occipital 
region but with good hair growth and no patchiness or obvious 
baldness at present.

In February 2000, the veteran was also given a VA PTSD 
examination.  In pertinent part, the examination indicated 
that the veteran was capable of accompanying his wife on 
errands, and was able to manage his financial affairs.  He 
was given a Global Assessment of Functioning (GAF) score of 
55.

The veteran's established service-connected disabilities are 
PTSD (rated 100 percent) and hypertension (rated 10 percent).

II.  Analysis

The file shows that through correspondence, the rating 
decisions, the statements of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims.  Relevant 
medical records have been obtained and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006.  By history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis.  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6 
month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 
3.317.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPRC 8-98.

The Board notes that the Persian Gulf War provisions of 38 
U.S.C.A. § 1117 were recently amended, effective March 1, 
2002.  In pertinent part, the new law provides that, in 
addition to certain chronic disabilities from undiagnosed 
illness, service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection. 

1.  Skin moles

The veteran alleges that he developed skin moles as a result 
of his active duty service during the Persian Gulf War.  This 
is a diagnosed skin condition, and thus the Persian Gulf War 
provisions concerning undiagnosed illness do not apply.  
Furthermore, there is no competent medical evidence of a skin 
mole condition during the veteran's active duty service or 
medical evidence which links the post-service skin moles with 
his service.

The credible evidence shows that the veteran's skin moles 
began after service and were not caused by any incident of 
service.  Skin moles were not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.	Hair loss

Service medical records show no evidence of hair loss.  Since 
service, the veteran has claimed that he has experienced hair 
loss.  At his most recent VA examination, it was found that 
he had some mild hair thinning in the occipital region but 
had good hair growth and no current patchiness or obvious 
baldness.  It was indicated that the veteran's hair loss had 
recovered and was not currently prominent.  Of course, almost 
all men experience some hair loss as they age. 

Considering complaints of hair loss under the provisions 
concerning undiagnosed illness from Persian Gulf War service, 
the evidence does not show the condition being chronic for at 
least 6 months after service, nor is it shown to have been 
manifest to a compensable degree since service (under 
38 C.F.R. § 4.118, Diagnostic Code 7830 for scarring 
alopecia).  Moreover, the medical evidence does not indicate 
that the veteran currently has hair loss, and one requirement 
for service connection is the presence of a current 
disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).

If this were a claim for direct service connection (aside 
from the Persian Gulf War provisions), there would be no 
basis for the claim as there is no medical evidence of 
current hair loss which is related to the veteran's military 
service.

The weight of the credible evidence demonstrates that there 
is no current hair loss which is related to active duty on a 
direct basis or due to undiagnosed illness based on Persian 
Gulf War service.  The preponderance of the evidence is 
against the claim.  Thus the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b);  Gilbert, supra.

3.  Bleeding gums

Service medical records show no evidence of bleeding gums.  
Since service, the veteran has reported that he has 
experienced bleeding gums on occasion when brushing his 
teeth.  At his most recent VA examination, it was indicated 
that there was no current gingival pathology, and that his 
dental condition had been followed closely and he was in good 
dental repair.  Considering complaints of bleeding gums under 
the provisions concerning undiagnosed illness from Persian 
Gulf War service, the evidence does not show the condition 
being chronic for at least 6 months after service, nor is it 
shown to have been manifest to a compensable degree since 
service.  Moreover, the medical evidence does not indicate 
that the veteran currently has bleeding gums, and one 
requirement for service connection is the presence of a 
current disability.  Degmetich, supra.

If this were a claim for direct service connection (aside 
from the Persian Gulf War provisions), there would be no 
basis for the claim as there is no medical evidence of 
current bleeding gums which are related to the veteran's 
military service.

The weight of the credible evidence demonstrates that there 
is no current bleeding gums which are related to active duty 
on a direct basis or due to undiagnosed illness based on 
Persian Gulf War service.  The preponderance of the evidence 
is against the claim.  Thus the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b);  Gilbert, supra.

4.  Tinnitus

The veteran's service medical records contain no indication 
of any tinnitus, and his post-service medical records contain 
no indication of this condition until July 1993, when the 
veteran stated that he had experienced ringing in his ears.  
There are no further complaints of this condition, and his 
October 1998 VA examination showed normal hearing and no 
notation of tinnitus.  Likewise, the February 2000 VA 
examination showed no evidence of hearing loss, tinnitus, or 
other ear disability.  There is no competent medical evidence 
of record which diagnoses the veteran with tinnitus, or which 
links any current tinnitus to his military service.  In the 
absence of a diagnosis of a condition, service connection for 
that condition is not warranted.  Degmetich, supra.  While 
the veteran believes that he has tinnitus which is related to 
his military service, he is a layman, and as such has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992). 

The weight of the credible evidence demonstrates that 
tinnitus was not incurred in or aggravated by active military 
service.  As the preponderance of the evidence is against the 
claim for service connection for tinnitus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b);  Gilbert, supra.

5.  SMC 

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l);  38 
C.F.R. § 3.350(b). The following will be accorded 
consideration in determining the need for regular aid and 
attendance: Inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
able to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352 (a).

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service-
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The veteran is service-connected for PTSD (rated 100 percent) 
and for hypertension (rated 10 percent).  His most recent VA 
PTSD examination indicated that he was capable of 
accompanying his wife on errands, was able to manage his 
financial affairs.  There is no credible evidence to show 
that he is so helpless as to be in need of regular aid and 
attendance as a result of his service-connected disabilities.  
While his PTSD clearly affects his daily living, it has not 
been shown to have rendered him so helpless as to require 
regular assistance of another.

In terms of housebound benefits, the Board notes that 
although the veteran's PTSD is rated as 100 percent 
disabling, he does not have another service-connected 
disability rated as 60 percent disabling or more (service-
connected hypertension is rated 10 percent).  Additionally, 
it is not shown that the veteran's service-connected 
disabilities restrict him to his dwelling or immediate 
premises.  Evidence of record indicates that he is able to 
accompany his wife on errands.  Therefore, the veteran does 
not meet the requirements for a finding that he is entitled 
to housebound benefits.

The weight of the evidence is against the claim for 
entitlement to SMC based on a need for regular aid and 
attendance or based on being housebound.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107)(b);  Gilbert, supra.


ORDER

Service connection for skin moles due to undiagnosed illness 
is denied.

Service connection for hair loss due to undiagnosed illness 
is denied.

Service connection for bleeding gums due to undiagnosed 
illness is denied.

Service connection for tinnitus is denied.

Entitlement to SMC based on a need for regular aid and 
attendance or based on being housebound is denied.



______________________________
L. W. TOBIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

